  THIS NOTE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THIS NOTE AND THE
COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT AS TO THIS NOTE UNDER SAID ACT OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO STOCKERYALE, INC., THAT SUCH REGISTRATION IS NOT REQUIRED.



SECURED CONVERTIBLE NOTE

        FOR VALUE RECEIVED, STOCKERYALE, INC., a Massachusetts corporation
(hereinafter called the “Borrower”), hereby promises to pay to LAURUS MASTER
FUND, LTD., c/o Ironshore Corporate Services Ltd., P.O. Box 1234 G.T.,
Queensgate House, South Church Street, Grand Cayman, Cayman Islands, Fax:
345-949-9877 (the “Holder”) or its registered assigns, on order, without demand,
the sum of Five Million Dollars ($5,000,000) (the “Principal Amount”), together
with any accrued and unpaid interest, on June 30, 2007 (the “Maturity Date”).

        The following terms shall apply to this Note:


ARTICLE I


INTEREST

1.1 Interest Rate. Interest payable on this Note shall accrue at the annual rate
of Prime Rate plus 1.00% (but in no event less than 5.0% per annum) (subject to
adjustment as hereafter provided based upon fluctuation in the volume weighted
average price of Borrower’s common stock currently constituted (the “Common
Stock”) and be payable in arrears commencing one month from the date hereof and
on the first business day of each consecutive calendar month thereafter, and on
the Maturity Date, accelerated or otherwise, due and payable as described below
(the “Interest Rate”). Interest shall be computed on the basis of actual days
elapsed in a year of 360 days. “Prime Rate” means the “base rate” or “prime
rate” published in the Wall Street Journal from time to time. The Prime Rate
shall be increased or decreased as the case may be for each increase or decrease
in the Prime Rate in an amount equal to such increase or decrease in the Prime
Rate; each change to be effective as of the day of the change in such rate. If a
registration statement covering the resale of the Common Stock underlying this
Note and the Warrant issued pursuant to the Securities Purchase Agreement (as
hereafter defined) becomes effective and remains effective, and the volume
weighted average price of the Common Stock for 10 consecutive trading days
during any calendar month (the “Volume Weighted Average Price”) is greater than
the Fixed Conversion Price, then the applicable annual interest rate for such
month shall be decreased by Two hundred (200) basis points for each 25%
increment by which the Volume Weighted Average Price is greater than the Fixed
Conversion Price.


ARTICLE II


PAYMENTS OF PRINCIPAL AND INTEREST

2.1 Monthly Payments. Subject to the terms of this Article II, the Borrower
shall repay one thirty-second (1/32nd) of the Principal Amount (to the extent
such amount has not been converted pursuant to Article III below) (the “Monthly
Principal Amount”), together with interest accrued to date on such portion of
the Principal Amount plus any and all other amounts owing under this Note but
not previously paid (the “Monthly Interest Amount and, together with the Monthly
Principal Amount and all other amounts owing under this Note, collectively, the
“Monthly Amount”), in accordance with Section 2.2 below, on the first business
day of each consecutive calendar month (each, a “Repayment Date”), beginning on
the first such day which occurs one-hundred and twenty days following the date
hereof.

2.2 Cash or Common Stock. Subject to the terms of this Article II, the Borrower
has the sole option to determine whether to satisfy payment of the Monthly
Amount in full on each Repayment Date either in cash or in shares of the
Borrower’s Common Stock, or a combination of both. The Borrower shall deliver to
the Holder a written irrevocable notice in the form of Exhibit B attached hereto
electing to pay such Monthly Amount in full on such Repayment Date in either
cash or Common Stock, or a combination of both (“Repayment Election Notice”).
Such Repayment Election Notice shall be delivered at least ten (10) days prior
to the applicable Repayment Date (the date of such notice being hereinafter
referred to as the “Notice Date”). The Holder shall have the right to defer for
any period of time the payment of the Monthly Amount in shares of Common Stock
in its sole discretion. If such Repayment Election Notice is not delivered
within the prescribed period set forth in the preceding sentence, then the
repayment shall be made in either cash or shares of Common Stock on the same
terms hereunder at the Holder’s sole option. If the Borrower elects or is
required to repay all or a portion of the Monthly Amount in cash on a Repayment
Date, then on such Repayment Date the Borrower shall pay to the Holder 101% of
the Monthly Principal Amount and 100% of the Monthly Interest Amount in
satisfaction of such obligation. If the Borrower elects or is required to repay
any portion of the Monthly Amount in shares of Common Stock, the number of such
shares to be issued for such Repayment Date shall be the number determined by
dividing (x) the portion of the Monthly Amount to be paid in shares of Common
Stock, by (y) the applicable Conversion Price as of such Repayment Date. Any
shares of Common Stock comprising the Monthly Amount are referred to herein as
“Repayment Shares.” 2.3 No Effective Registration. Notwithstanding anything to
the contrary herein, the Borrower shall be prohibited from exercising its right
to repay the Monthly Amount in Repayment Shares (and must deliver cash in
respect thereof) and, if applicable, the Holder shall be prohibited from
exercising its right to require repayment of the Monthly Amount in Repayment
Shares if at any time from the Notice Date until the day on which the Holder
receive such Repayment Shares (i) there fails to exist an effective registration
statement covering the resale of such Repayment Shares or (ii) an Event of
Default (as defined in Article V) exists or occurs which is not waived in
writing by the Holder in whole or in part at the Holder’s option. 2.4 Share
Price/Issuance Limitations. Notwithstanding anything to the contrary herein (a)
the Borrower shall have no right to satisfy payment of the Monthly Amount by
delivery of Repayment Shares unless the closing price of the Common Stock as
reported by Bloomberg, L.P. on the Principal Market for any of the eleven (11)
trading days preceding a Repayment Date is greater than 110% of the Fixed
Conversion Price (as defined in Section 3.1 below) and (b) the Borrower shall
not be entitled to issue any Repayment Shares if such issuance would exceed the
difference between the number of shares of Common Stock beneficially owned by
such Holder or issuable upon exercise of warrants held by such Holder and 4.99%
of the outstanding shares of Common Stock of the Borrower. For the purposes of
the immediately preceding sentence, beneficial ownership shall be determined in
accordance with Section 13(d) of the Exchange Act and Rule 13d-3 thereunder. The
Holder may void the Repayment Share limitation described in this Section 2.4
upon 75 days prior notice to the Borrower or without any notice requirement upon
an Event of Default. 2.5 Deemed Conversions. Any repayment of the Monthly Amount
in Repayment Shares pursuant to the terms hereof shall constitute and be deemed
a conversion of such portion of the applicable Principal Amount and accrued
interest for all purposes under this Note (except as otherwise provided herein).
2.6 Optional Prepayments. In the event Borrower wishes to prepay all or a
portion of the Principal Amount or any and all other amounts owing under this
Note (collectively, the “Obligations”), Borrower shall deliver to the Holder
written notice indicating the amount intended to be so prepaid (the “Prepayment
Amount”) and the date on which such prepayment shall be made (the “Prepayment
Date”). Such notice shall be delivered to the Holder at least five (5) Business
Days’ prior to the Prepayment Date. On the Prepayment Date, Borrower shall pay
to the Holder the Applicable Percentage of the Prepayment Amount in satisfaction
of the Prepayment Amount. All such prepayments shall be (a) applied to the
Obligations in such order as the Holder shall elect and (b) credited
(conditional upon final collection) to the Obligations three (3) Business Days
after receipt of such amounts by Holder in good funds in dollars of the United
States of America. Any amount received by Holder after 12:00 noon (New York
time) on any business day shall be deemed received on the next business day. For
purposes of this Section 2.6, the term “Applicable Percentage” means (1) 115%
for the period commencing on the date hereof (the “Closing Date”) and ending on
the first anniversary of the Closing Date, (2) 110% for the period commencing on
the first day following the first anniversary of the Closing Date and ending on
the second anniversary of the Closing Date and (3) 105% for the period
commencing on the first day following the second anniversary of the Closing Date
and ending on the day immediately preceding the Maturity Date. ARTICLE III


CONVERSION RIGHTS

3.1 Optional Conversion. Subject to the terms of this Article III, the Holder
shall have the right, but not the obligation, at any time until the Maturity
Date or thereafter during an Event of Default (as defined in Article V), to
convert all or any portion of the outstanding Principal Amount and/or accrued
interest and fees due and payable into fully paid and nonassessable shares of
Common Stock at the conversion price set forth in Section 3.2 (the “Conversion
Price”). The shares of Common Stock to be issued upon such conversion are herein
referred to as the “Conversion Shares.” 3.2 Conversion Price. Subject to
adjustment as provided in Section 3.7 hereof, the Conversion Price per share
shall be $2.15 (the “Fixed Conversion Price”). If an Event of Default has
occurred and shall be continuing hereunder, then the Conversion Price shall be
equal to the lower of (i) the Fixed Conversion Price; or (ii) eighty percent
(80%) of the average of the three lowest closing prices for the Common Stock on
the principal trading exchange or market for the Common Stock, (the “Principal
Market”), or on any securities exchange or other securities market on which the
Common Stock is then being listed or traded, for the thirty (30) trading days
prior to but not including the Conversion Date. 3.3 Conversion Limitation.
Notwithstanding anything contained herein to the contrary, the Holder shall not
be entitled to convert pursuant to the terms of this Note an amount that would
be convertible into that number of Conversion Shares which would exceed the
difference between the number of shares of Common Stock beneficially owned by
such holder or issuable upon exercise of warrants held by such holder and 4.99%
of the outstanding shares of Common Stock of the Borrower. For the purposes of
the immediately preceding sentence, beneficial ownership shall be determined in
accordance with Section 13(d) of the Exchange Act and Rule 13d-3 thereunder. The
Holder may void the Conversion Share limitation described in this Section 3.3
upon 75 days prior notice to the Borrower or without any notice requirement upon
an Event of Default. Notwithstanding the foregoing, to the extent required by
the Nasdaq Marketplace Rules, at no time may the Holder convert all or part of
this Note or the interest payable thereon into a number of Conversion Shares
that, together with any shares of Common Stock acquired upon exercise of
warrants held by the Holder, would in the aggregate exceed 19.99% of the
outstanding shares of the Company’s Common Stock, determined as of the date
hereof, without first obtaining stockholder approval of such issuance of Common
Stock (the “Conversion Limitations”). In obtaining stockholder approval,
stockholders shall not be entitled to vote any shares of Common Stock acquired
upon conversion of this Note and/or exercise of any warrant held by the Holder
on such matter. In the event such approval is so required, then the Company
shall (i) within fifteen (15) days following notice by the Holder to convert an
amount in excess of the Conversion Limitations file proxy materials relating to
such stockholder approval with the Securities and Exchange Commission and (ii)
use its best efforts to obtain as promptly as possible such stockholder
approval. 3.4 Mechanics of Conversion. In the event that the Holder elects to
convert this Note into Common Stock, the Holder shall give notice of such
election by delivering an executed and completed notice of conversion (“Notice
of Conversion”) to the Borrower and such Notice of Conversion shall provide a
breakdown in reasonable detail of the amount of Principal Amount, accrued
interest and fees that are being converted. On each Conversion Date (as
hereinafter defined) and in accordance with its Notice of Conversion, the Holder
shall make the appropriate reduction to the Principal Amount, accrued interest
and fees as entered in its records and shall provide written notice thereof to
the Borrower within two (2) business days after the Conversion Date. Each date
on which a Notice of Conversion is delivered or telecopied to the Borrower in
accordance with the provisions hereof shall be deemed a Conversion Date (the
“Conversion Date”). A form of Notice of Conversion that may be employed by the
Holder is annexed hereto as Exhibit A. The Borrower will use commercially
reasonable efforts to cause the transfer agent to transmit the certificates
representing the Conversion Shares to the Holder as promptly as practicable, but
in any event within three (3) business days. The Company shall use commercially
reasonable efforts, subject to the receipt of reasonably satisfactory customary
supporting documentation, in the context of an exercise of a convertible note in
conjunction with an immediate resale of the underlying shares, to issue such
shares by crediting the account of the Holder’s designated broker with the
Depository Trust Corporation (“DTC”) through its Deposit Withdrawal Agent
Commission (“DWAC”) system after receipt by the Borrower of the Notice of
Conversion (the “Delivery Date”), if so requested by the Holder.

        In the case of the exercise of the conversion rights set forth herein
the conversion privilege shall be deemed to have been exercised and the
Conversion Shares issuable upon such conversion shall be deemed to have been
issued upon the date of receipt by the Borrower of the Notice of Conversion. The
Holder shall be treated for all purposes as the record holder of such Common
Stock, unless the Holder provides the Borrower written instructions to the
contrary.

3.5 Partial Conversions. In the event of any partial conversions of outstanding
Principal Amount pursuant to this Article III, such conversions shall be deemed
to constitute conversions of outstanding Principal Amount applying to Monthly
Amounts for the Repayment Dates in chronological order.

3.6 Late Payments. The Borrower understands that a delay in the delivery of the
shares of Common Stock required pursuant to this Article beyond the Delivery
Date could result in economic loss to the Holder. As compensation to the Holder
for such loss, the Borrower agrees to pay late payments to the Holder for late
issuance of such shares required pursuant to this Article III upon conversion of
the Note, in the amount equal to the greater of (i) $250 per business day after
the Delivery Date and (ii) the Holder’s actual damages from such delayed
delivery. The Borrower shall pay any payments incurred under this Section in
immediately available funds upon demand and, in the case of actual damages,
accompanied by reasonable documentation of the amount of such damages.

3.7 Adjustment Provisions. The Fixed Conversion Price and number and kind of
shares or other securities to be issued upon conversion determined pursuant to
Sections 3.1 and 3.2, shall be subject to adjustment from time to time upon the
happening of certain events while this conversion right remains outstanding, as
follows:

A.     Reclassification, etc. If the Borrower at any time shall, by
reclassification or otherwise, change the Common Stock into the same or a
different number of securities of any class or classes, this Note, as to the
unpaid Principal Amount and accrued interest thereon, shall thereafter be deemed
to evidence the right to purchase an adjusted number of such securities and kind
of securities as would have been issuable as the result of such change with
respect to the Common Stock immediately prior to such reclassification or other
change.

B.     Stock Splits, Combinations and Dividends. If the shares of Common Stock
are subdivided or combined into a greater or smaller number of shares of Common
Stock, or if a dividend is paid on the Common Stock in shares of Common Stock,
the Fixed Conversion Price shall be proportionately reduced in case of
subdivision of shares or stock dividend or proportionately increased in the case
of combination of shares, in each such case by the ratio which the total number
of shares of Common Stock outstanding immediately after such event bears to the
total number of shares of Common Stock outstanding immediately prior to such
event. C. Share Issuances. Subject to the provisions of this Section 3.7, if the
Borrower shall at any time prior to the conversion or repayment in full of the
Principal Amount issue any shares of Common Stock to a person other than the
Holder (otherwise than (i) pursuant to Subsections A or B above; (ii) pursuant
to options, warrants, or other obligations to issue shares outstanding on the
date hereof as set forth in the Schedules to the Purchase Agreement dated as of
the date hereof between the Borrower and the Holder, which agreement is
incorporated herein by this reference (the “Purchase Agreement”); or (iii)
pursuant to options that may be issued under any employee incentive stock option
and/or any qualified stock option plan adopted by the Borrower) for a
consideration per share (the “Offer Price”) less than the Fixed Conversion Price
in effect at the time of such issuance, then the Fixed Conversion Price shall be
immediately reset to such lower Offer Price. For purposes hereof, the issuance
of any security of the Borrower convertible into or exercisable or exchangeable
for Common Stock shall result in an adjustment to the Conversion Price only upon
the conversion, exercise or exchange of such securities.

D.     Computation of Consideration. For purposes of any computation respecting
consideration received pursuant to Subsection C above, the following shall
apply: (a) in the case of the issuance of shares of Common Stock for cash, the
consideration shall be the amount of such cash, provided that in no case shall
any deduction be made for any commissions, discounts or other expenses incurred
by the Company for any underwriting of the issue or otherwise in connection
therewith; (b) in the case of the issuance of shares of Common Stock for a
consideration in whole or in part other than cash, the consideration other than
cash shall be deemed to be the fair market value thereof as determined in good
faith by the Board of Directors of the Company (irrespective of the accounting
treatment thereof); and (c) in the case of the issuance of securities
convertible into or exchangeable for shares of Common Stock, the aggregate
consideration received therefor shall be deemed to be the consideration received
by the Company for the issuance of such securities plus the additional minimum
consideration, if any, to be received by the Company upon the conversion or
exchange thereof (the consideration in each case to be determined in the same
manner as provided in clauses (a) and (b) of this Subsection (D)). 3.8
Reservation of Shares. During the period the conversion right exists, the
Borrower will reserve from its authorized and unissued Common Stock a sufficient
number of shares to provide for the issuance of Common Stock upon the full
conversion of this Note. The Borrower represents that upon issuance, such shares
will be duly and validly issued, fully paid and non-assessable. The Borrower
agrees that its issuance of this Note shall constitute full authority to its
officers, agents, and transfer agents who are charged with the duty of executing
and issuing stock certificates to execute and issue the necessary certificates
for shares of Common Stock upon the conversion of this Note. 3.9 Registration
Rights. The Holder has been granted registration rights with respect to the
shares of Common Stock issuable upon conversion of this Note as more fully set
forth in a Registration Rights Agreement dated the date hereof. ARTICLE IV


EVENT OF DEFAULT

        The occurrence of any of the following events is an Event of Default
(“Event of Default”):

4.1 Failure to Pay Principal, Interest or other Fees. The Borrower fails to pay
any installment of principal, interest or other fees hereon or in respect of any
other promissory note issued pursuant to the Purchase Agreement when due. 4.2
Breach of Covenant. The Borrower breaches any covenant or other term or
condition of this Note or the Purchase Agreement (as hereafter defined) in any
material respect and such breach, if subject to cure, continues for a period of
five (5) business days after the occurrence thereof.

4.3 Breach of Representations and Warranties. Any material representation or
warranty of the Borrower made herein, in the Purchase Agreement, or in any
agreement, statement or certificate given in writing pursuant hereto or in
connection therewith shall be false or misleading.

4.4 Receiver or Trustee. The Borrower shall make an assignment for the benefit
of creditors, or apply for or consent to the appointment of a receiver or
trustee for it or for a substantial part of its property or business; or such a
receiver or trustee shall otherwise be appointed.

4.5 Judgments. Any money judgment, writ or similar final process shall be
entered or filed against the Borrower or any of its property or other assets for
more than $250,000, and shall remain unvacated, unbonded or unstayed for a
period of ninety (90) days.

4.6 Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings or relief under any bankruptcy law or any law
for the relief of debtors shall be instituted by or against the Borrower. 4.7
Stop Trade; Delisting. (a) An SEC stop trade order or Principal Market trading
suspension of the Common Stock for 5 consecutive days or 5 days during a period
of 10 consecutive days, excluding in all cases a suspension of all trading on a
Principal Market or (b) Borrower’s Common Stock shall fail to be listed on a
Principal Market or any securities exchange or other securities market
(including the Nasdaq OTC Bulletin Board, but excluding the pink and yellow
sheets). 4.8 Guaranty. (a) Any guarantor of all or any part of the obligations
owing under this Note (each, a “Guarantor”) attempts to terminate, challenges
the validity of, or its liability under any guaranty agreement made in favor of
the Holder (each, a “Guaranty”), (b) any Guarantor shall default under any
Guaranty or any guaranty security agreement made in favor of the Holder (each a
“Guaranty Security Agreement”), which such default is not cured within any
applicable cure or grace period or (c) any Guaranty or Guaranty Security
Agreement shall cease to be valid, binding and enforceable in accordance with
its terms. 4.9 Further Encumbrance. The Borrower shall not encumber, mortgage,
pledge, assign or grant any lien or security interest in any or all of its
assets to any person or entity other than those liens and security interests set
forth on Schedule 4.9 hereof. 4.10 Security Agreement. An Event of Default shall
have occurred under and as defined in the Security Agreement dated as of the
date hereof between Borrower and Holder, as the same may be amended, modified
and supplemented from time to time. 4.11 4.11  Other Note.  An Event of Default
shall have occurred under and as defined in the Note issued by Borrower on the
date hereof to Smithfield Fiduciary LLC (“Smithfield”) in the principal amount
of $500,000, as the same may be amended, modified and supplemented from time to
time.


ARTICLE V


DEFAULT PAYMENT

5.1 Default Rate. Upon the occurrence and during the continuance of an Event of
Default, a default interest rate of 5% per annum above the Interest Rate shall
apply to the amounts owed hereunder. 5.2 Cumulative Remedies. The remedies under
this Note shall be cumulative.


ARTICLE VI


MISCELLANEOUS

6.1 Failure or Indulgence Not Waiver. No failure or delay on the part of the
Holder hereof in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege. All rights and remedies existing hereunder
are cumulative to, and not exclusive of, any rights or remedies otherwise
available. 6.2 Notices. Any notice herein required or permitted to be given
shall be in writing and shall be deemed effectively given: (a) upon personal
delivery to the party notified, (b) when sent by confirmed telex or facsimile if
sent during normal business hours of the recipient, if not, then on the next
business day, (c) five days after having been sent by registered or certified
mail, return receipt requested, postage prepaid, or (d) one day after deposit
with a nationally recognized overnight courier, specifying next day delivery,
with written verification of receipt. All communications shall be sent to the
Borrower at the address as set forth on the signature page to the Purchase
Agreement executed in connection herewith and to the Holder at the address set
forth on the signature page to the Purchase Agreement for such Holder, with a
copy to Scott J. Giordano, Esq., Loeb & Loeb LLP, 345 Park Avenue, New York, New
York 10154, facsimile number (212) 407-4990, or at such other address as the
Borrower or the Holder may designate by ten days advance written notice to the
other parties hereto. A Notice of Conversion shall be deemed given when made to
the Borrower pursuant to the Purchase Agreement.

6.3 Amendment Provision. The term “Note” and all reference thereto, as used
throughout this instrument, shall mean this instrument as originally executed,
or if later amended or supplemented, then as so amended or supplemented. 6.4
Assignability. This Note shall be binding upon the Borrower and its successors
and assigns, and shall inure to the benefit of the Holder and its successors and
assigns, and may be assigned by the Holder.

6.5 Cost of Collection. If default is made in the payment of this Note, the
Borrower shall pay the Holder hereof reasonable costs of collection, including
reasonable attorneys’ fees. 6.6 Governing Law. This Note shall be governed by
and construed in accordance with the laws of the State of New York, without
regard to principles of conflicts of laws. Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the state courts of New York or in the federal courts
located in the state of New York. Both parties and the individual signing this
Note on behalf of the Borrower agree to submit to the jurisdiction of such
courts. The prevailing party shall be entitled to recover from the other party
its reasonable attorney’s fees and costs. In the event that any provision of
this Note is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or unenforceability of any other provision
of this Note.

6.7 Maximum Payments. Nothing contained herein shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law. In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum permitted by
such law, any payments in excess of such maximum shall be credited against
amounts owed by the Borrower to the Holder and thus refunded to the Borrower.

6.8 Construction. Each party acknowledges that its legal counsel participated in
the preparation of this Note and, therefore, stipulates that the rule of
construction that ambiguities are to be resolved against the drafting party
shall not be applied in the interpretation of this Note to favor any party
against the other.

6.9 Management Fee. Simultaneously with the execution of this Note, the Borrower
shall pay to Laurus Capital Management, LLC a management fee in an amount equal
to three and one-half percent (3.50%) of the Principal Amount, which such amount
at the Holder’s option may be deducted from funds made available by the Holder
to the Borrower hereunder. 6.10 Conversions. Notwithstanding anything contained
herein to the contrary, no conversions shall be permitted under the terms of
Section 3.1 of this Note unless and until (i) all amounts currently owing under
and pursuant to the terms set forth in the Secured Convertible Note in the
original principal amount of $4,000,000 dated as of February 20, 2004 made by
the Borrower in favor of Laurus filed by the Company on a Current Report on Form
8-K dated February 26, 2004 (without giving effect to any amendment,
modification or supplement) (the “Prior Note”) are paid in full or (ii) Laurus
has fully converted the Prior Note; provided, however, the foregoing prohibition
on conversions shall not be applicable to Holder following (i) the occurrence
and during the continuance of an Event of Default or (ii) delivery by Borrower
of the written notice pursuant to Section 2.6.

          IN WITNESS WHEREOF, the Borrower has caused this Note to be signed in
its name effective as of this 10th day of June 2004.


STOCKERYALE, INC.

By: /s/___________________________

WITNESS:

_________________________________

--------------------------------------------------------------------------------


 


NOTICE OF CONVERSION

(To be executed by the Holder in order to convert the Note)

        The undersigned hereby elects to convert $_________ of the principal and
$_________ of the interest due on the Note issued by STOCKERYALE, INC. (the
“Company”) on June 10, 2004 into Shares of Common Stock of the Company according
to the conditions set forth in such Note, as of the date written below.

Date of Conversion:

_________________________________________________________________

Conversion Price:

_________________________________________________________________

Shares To Be Delivered:

_________________________________________________________________

Signature:

_________________________________________________________________

Print Name:

_________________________________________________________________

Address:

_________________________________________________________________

 


 

--------------------------------------------------------------------------------

 


EXHIBIT B


FORM OF REPAYMENT ELECTION NOTICE

To: [HOLDER AT HOLDER'S ADDRESS]

        Pursuant to Section 2.2 the Note of StockerYale, Inc. (the "Company")
issued on June 10, 2004 we hereby notify you that we are irrevocably electing to
repay the outstanding Monthly Amount (as defined in the Note) due on the
Repayment Date (as defined in the Note) which occurs on ______, 20__ (CHECK
ONE):         

_____ In full in cash on such Repayment Date.

_____ In full in shares of the Company's Common Stock within three (3) trading
days following such Repayment Date.

StockerYale, Inc.

By: /s/                                                                 

Name: ____________________________________

Title: ______________________________________

 

--------------------------------------------------------------------------------